Citation Nr: 0823185	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for loss of use of both 
legs below the knee.

2.  Entitlement to special monthly compensation based on the 
loss of use of both feet.

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and son
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He was injured during combat and received a 
Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In October 2007, the veteran, his son and daughter, testified 
at hearing before a Decision Review Officer (DRO) at the RO.  
In June 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran also perfected an appeal of the March 2005 RO 
decision denying service connection for cellulitis of the 
right leg and osteomyelitis of the spine.  In a March 2006 
letter, he withdrew these claims from appellate 
consideration.  
38 C.F.R. § 20.204(c) (2007).

In a November 2005 statement, the veteran said that while 
being treated at a VA hospital, his low back was aggravated 
and he developed bed sores.  This statement could be 
interpreted as an informal claim for compensation under 38 
U.S.C.A. § 1151 (West 2002).  This matter is referred to the 
RO for appropriate action.

In June 2008, the Board granted a motion to advance this case 
on its docket.


FINDINGS OF FACT

1.  The residuals of the veteran's service-connected cold 
injuries have effectively resulted in the loss of use of his 
feet.  

2.  The veteran has very little function in his lower 
extremities below the knee; the evidence shows that 
effectively he would be equally well served by amputation and 
the use of a suitable prosthetic appliances.

3.  Resolving all reasonable doubt in the veteran's favor, he 
is precluded from securing and maintaining substantially 
gainful employment because of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

 1.  Resolving all reasonable doubt in the veteran's favor, 
the loss of the use of his feet is a result of the service-
connected cold injuries.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 (2007).

2.  The regulatory criteria for special monthly compensation 
(SMC) for loss of use of the feet have been met.  38 U.S.C.A. 
§§ 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(a)(2) (2007).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2007).

4.  The criteria have been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16, 4.25 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claims, the claims are 
substantiated and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b).  


Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) (West 2002) and 38 C.F.R. §§ 
3.350 and 3.352 (2007).  38 U.S.C.A. § 1114(k) provides for 
SMC if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, or one foot, or one hand, or 
both buttocks, or blindness of one eye, having only light 
perception, or has suffered complete organic aphonia with 
constant inability to communicate by speech, or deafness of 
both ears, having absence of air and bone conduction.

Under 38 U.S.C.A. § 1114(l), SMC is provided if the veteran, 
as the result of service-connected disability, has suffered 
the anatomical loss or loss of use of both feet, or of one 
hand and one foot, or is blind in both eyes, with 5/200 
visual acuity or less, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.808(a), (b).  For 
adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3901, 
38 C.F.R. § 3.808(b). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  
38 C.F.R. §§ 3.350(a)(2), 4.63 (2007).  

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board 
is precluded from granting a TDIU under § 4.16(b) in the 
first instance.  Where the evidence suggests that a veteran 
may be unemployable due to service connected conditions that 
do not meet the percentage requirements, the Board is 
required to remand the claim for referral to the appropriate 
first line authority for consideration of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

Marginal employment will not be considered substantially 
gainful employment.  Marginal employment will be held to 
exist when the veteran's earnings do not exceed the poverty 
threshold for one person as established by the U.S. 
Department of Commerce, Bureau of the Census.  38 C.F.R. 
§ 4.16(b).


Legal Analysis

The veteran is service-connected for cold injuries of the 
lower extremities (30 percent for each extremity); post-
traumatic stress disorder (PTSD) (30 percent); shrapnel 
wounds of the lower chest (20 percent), right ankle (10 
percent), and left leg (10 percent); tinnitus (10 percent); 
bilateral hearing loss (0 percent); and shrapnel wounds of 
the face (0 percent) and right thumb (0 percent).  His 
combined disability rating is 80 percent.  38 C.F.R. § 4.25 
(2007).  

The veteran's VA treatment records indicate he underwent a 
lumbar laminectomy in February 1993.  In July 1994, it was 
noted that the surgery relieved his claudication symptoms, 
but he had mild to moderate left foot drop.  He was issued a 
short leg brace for his left leg.  

The report of a July 1995 VA examination indicates the 
veteran's left leg was getting weaker and he used a cane for 
ambulation.  Residual weakness and atrophy of the left lower 
extremity was noted.  

VA treatment records show that in June and July 2004, the 
veteran was treated for lumbar osteomyelitis with nerve root 
involvement.  Follow-up records indicate he underwent 
physical therapy and was able to ambulate with a walker.  

An April 2005 VA treatment record indicates the veteran 
entered VA's Home-Based Primary Care program because egress 
from the home was obstructed due to the steepness of the yard 
and adaption was needed.  It was noted that he could ambulate 
safely with a rolling walker in the house, but utilized a 
motorized wheelchair outside of the house.  Because a ramp 
was needed, the veteran was essentially housebound.  In June 
2005, a ramp was added to accommodate his motorized 
wheelchair. 

The report of a December 2005 VA general medical examination 
indicates the veteran complained of cold sensation 
bilaterally in his lower extremities.  He also said he 
experienced paresthesias and numbness in both feet with 
chronic pain.  An electromyograph (EMG) showed axonal and 
demyelinating peripheral neuropathy.  On physical examination 
he could not ascend to the examining table and so the 
examination was done while he was seated in a wheelchair.  
His son assisted him in removing his clothing as needed.  The 
feet were cool to the touch and there was evidence of tinea 
pedis and onychomycosis bilaterally.  Dorsalis pedis pulses 
were 0 to 1+ bilaterally.  Neurosensory was absent from below 
the knee to the toes with absent ankle jerk and deep tendon 
reflexes.  The popliteal pulses were not palpable.  Range of 
motion was limited.  The examiner noted that the veteran was 
exposed to extreme weather conditions during World War II, 
and opined that he had chronic bilateral peripheral 
neuropathy as a result, which caused severe functional 
limitation in his activities of daily living.  

The report of the December 2005 VA muscles examination 
indicates the veteran sustained significant trauma from 
shrapnel wounds resulting in mild to moderate functional 
limitations.  The examiner opined that the left foot drop, 
bilateral lower extremity numbness and pain, and history of 
cellulitis in the right lower extremity with right foot 
ulceration, were at least as likely as not related to the 
veteran's history of frostbite.  The examiner also opined 
that the low back pain was related to military service, but 
that the osteomyelitis was not.

In May 2006, VA treatment records note that the veteran used 
a wheelchair and transferred with assistance.  The physician 
stated that the chronic pain involving the low back and lower 
extremities was secondary to spinal stenosis and diabetic 
neuropathy.  In August 2006, it was noted that his walking 
was "awful" and he had a right foot brace for right foot 
drop.  His left foot was starting to turn in and he had 
difficulty moving his legs.  He said he used a walker at home 
and wheelchair when he went out, which was rarely.  

At the October 2007 hearing, the veteran said that he mostly 
used his wheelchair but occasionally used his walker in the 
house.  He said that he had progressively gotten worse over 
the years.  He said he was issued a brace in 1970s, crutches 
in the 1980s, and eventually a wheelchair in 2004.  

In sum, the evidence indicates the veteran has effectively 
lost the use of his feet.  The December 2005 VA examiner 
opined that this was due to his service-connected cold 
injuries.  VA treatment records also relate this condition to 
his spinal stenosis or diabetes mellitus.  However, the VA 
examiner opined that his low back condition was related to 
his military service.  Resolving all reasonable doubt in his 
favor, his claim for service connection for loss of use of 
the feet is granted.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
In addition, he is also entitled to SMC for loss of use of 
the feet and automobile and/or adaptive equipment.  

With regard to the veteran's claim for a TDIU, the evidence 
indicates he is unable to secure or follow substantially 
gainful employment.  He is almost 86 years old and has an 8th 
grade education.  He last worked as a plumber in 1994.  He 
has lost the use of his feet due to his service-connected 
disabilities.  Resolving all reasonable doubt in his favor, 
the claim for a TDIU is granted.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for loss of use of the feet 
is granted.

Entitlement to SMC for loss of use of the feet is granted.

Entitlement to automobile and/or adaptive equipment is 
granted.
 
Entitlement to a TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


